Citation Nr: 1820352	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to substitution of the appellant as claimant due to the death of the Veteran's surviving spouse in a claim of entitlement to compensation benefits. 


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 to February 1946.  The Veteran died in August 1998.  The Veteran's surviving spouse died in August 2012.  The Veteran's surviving son is now seeking substitution as the claimant.  
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Philadelphia, Pennsylvania. 


FINDING OF FACT

The Veteran's surviving spouse died on August [REDACTED], 2012; VA received the appellant's request to substitute in a claim of entitlement to compensation benefits on August 30, 2013.


CONCLUSION OF LAW

The criteria for substitution of the appellant for the Veteran's surviving spouse in a claim of entitlement to compensation benefits have not been met. 38 U.S.C. § 5121, 5121A (2012); 38 C.F.R. §§ 3.57, 3.1000, 3.1010 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

On August 30, 2013, the appellant submitted a statement that was received as a request to continue claims on appeal of the Veteran's surviving spouse pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating 38 U.S.C. § 5121A, allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).

Under 38 U.S.C. § 5121A, an eligible person may request to substitute as claimant for a veteran following his or her death for the purpose of processing any pending claims to completion. Substitution differs from a traditional "accrued benefits" claim in that additional evidence and argument may be added to the claims file following the death of the veteran. Cf. 38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  A request for substitution must be filed not later than one year after the date of a claimant or veteran's death and, as provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..." Id.; 38 U.S.C. § 5121A.

A review of the record shows that the Veteran's surviving spouse died on August [REDACTED], 2013.  In May 2014, the RO issued a decision addressing the claim filed by the Veteran's spouse before her death.  That decision notified the appellant that his application for substitution was received on August 30, 2013, more than a year after the claimant's death.  Further, the appellant's application for substitution was dated August 28, 2013, more than a year after the claimant's death.  In this case, the period allowed by law had expired at the time the appellant submitted his August 30, 2013, request for substitution.  Consequently, the appellant's request for substitution must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Substitution of the appellant as claimant due to the death of the Veteran's surviving spouse in a claim of entitlement to compensation benefits is denied.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


